              Case 18-50384-JTD    Doc 396    Filed 11/15/19   Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

In re:                                  )            Chapter 11
                                        )
NNN 400 CAPITOL CENTER 16, LLC, et al., )            Case No. 16-12728 (JTD)
                                        )            (Jointly Administered)
          Debtors.                      )
NNN 400 CAPITOL CENTER, LLC, et al.,    )
                                        )
          Plaintiffs,                   )
                                        )
     v.                                 )            Adv. Pro. No. 18-50384 (JTD)
                                        )
WELLS FARGO BANK, N.A., AS TRUSTEE      )
FOR THE REGISTERED HOLDERS OF           )
COMM 2006-C8 COMMERCIAL MORTGAGE )
PASS-THROUGH CERTIFICATES; LNR          )
PARTNERS, LLC, et al.,                  )
                                        )
          Defendants.                   )            Re: D.I. 342

                                       ORDER

         A telephonic hearing was held on November 14, 2019 on Defendants' Motion to

Continue the Trial Date (D.I. 342). For the reasons stated on the record, the Motion is

Denied.

         SO ORDERED.



Dated: November 14, 2019                      ____________________________________
                                              JOHN T. DORSEY, U.S.B.J.
